Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 31, 2020. This application is a Continuation of application 15/906551, now US 10,609,277 B2 and which is a continuation of application 14/826693, now US 9,986,149 B2.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 01/31/2020 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 01/31/2020 is acknowledged.

Specification Objections
7.	The specification disclosure presents several typographical errors. For example, the following paragraphs present a similar typographical error: 
Paragraphs [0004; 0006; 0011; 0016; 0028] read
Paragraph [0004] shows “…obtaining, at the one or more processor…” and “…determining at the one or more processor …”
Paragraph [0006] shows “…identifying, at the one or more processor, …”
Paragraph 11 shows “… performed at the one or more processor…”
Paragraph [0016] shows “…obtaining, at the one or more processor,…” and “…determining, at the one or more processor, …
Paragraph [0028] shows “…may determine, at the one or more processor…” and “…using, by the one or more processor, …
	The word processor should be in the plural form since it refers to one or more of them. It should read processors instead.
	This is not a complete list. The appropriate correction is expected.

IDS objections
8.	The IDS first page includes a typographical error for citation A6 for the name of the inventor cited. It reads:
	A6 – document No. US20150149454 – Publication date 05-2015 – Name of Patentee – Kill Hieronymus et al.

	It should read instead:
 Will Hieronymus et al.

	Appropriate correction is expected.

Claim Objections
9.	Claims 1 and 12 are objected because a typographical error is found in the claim disclosure. 

Regarding Claim 1: 
Claim 1 reads, “obtaining, at the one or more processor, one or more parameters of a camera apparatus” and it should read, “obtaining, at the one or more processors, one or more parameters of a camera apparatus” instead.

Regarding Claim 12:
 Claim 12 reads “a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method, comprising” and it should read “a computer readable storage medium readable by one or more processingcircuits and storing instructions for execution by one or more processors for performing a method, comprising” instead.
	The appropriate correction is expected. 


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________

Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of parent Application No. 15/906551 (US 10,609,277 B2) allowed on March 31, 2020, which is now allowed in view of Ishii (US 7,986,344 B1) and Kaneko (US 2008/0028298 A1).

Note: Please, see Table I for the comparison between the claims of the parent patent US 10,609,277 B2 (1st column) and the present application claims (2nd column). That is not a complete list of all the current claims, but it indicates the most relevant limitations of the independent claims that were already patented in the parent US 10,609,277 B2.

Regarding Claim 1:
As seen in Table I, parent case claim 1 has more limitations than the current application and underlined portions represent the limitations that are common to both. The claim 1 limitations were already patented in the parent patent US 10,609,677 B2. 
Therefore, claim 1 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 1 of the parent issued patent US 10,609,277 B2.
Regarding Claims 9 – 11:
As seen in Table I, parent case claims 9 – 11 includes the same limitations as claims 7 – 9 of parent patent US 10,609,277 B2. Therefore, claims 9 – 11 were already patented in the parent patent US 10,609,277 B2 and they are rejected under nonstatutory 

Regarding Claim 12:
As seen in Table I, parent case claim 13 has more limitations than claim 12 of the current application and underlined portions represent the limitations that are common to both. The claim 12 limitations were already patented in the parent patent US 10,609,677 B2. 
Therefore, claim 12 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 13 of the parent issued patent US 10,609,277 B2.

Regarding Claims 19 and 20:
As seen in Table I, parent case claim 20 has more limitations than claims 19 and 20 of the current application and underlined portions represent the limitations that are common to both. The claims 19 and 20 limitations were already patented in the parent patent US 10,609,677 B2. 
Therefore, claims 19 and 20 are rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 20 of the parent issued patent US 10,609,277 B2.


Regarding Claims 2 – 8:



Regarding Claims 13 – 18:
	Claims 12 – 18 depend directly to claim 12 and they require the same limitations of claim 12 and which were already patented in claim 13 of the parent patent US 10,609,277 B2. Therefore, they are rejected under nonstatutory obviousness-type double patenting, based on its dependence upon a rejected claim 12 and in view of the cited references.


Non-Statutory Double Patent Table
Table I: Comparison between the application 16/778672 and parent application 15/906551.
Parent – US 10,609,277 B2 – case 15/906551, allowed on 03/31/020
Child - Case 16/778672
1.  A method comprising: 
obtaining, with use of one or more processors, one or more parameters of a camera apparatus;  and 

determining, with use of the one 
or more processors, one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and one or more images of an image repository, the one or more images having one or more image parameters associated with the one or more images, 

wherein the determining comprises 
identifying, with use of the one or more processor, a correspondence between at 
least one image parameter and at least one parameter of the one or more parameters of the camera apparatus, and wherein the one or more images have respective user rating attributes provided by one or more users of the image repository, 

wherein the using the one or more images of the image repository comprises identifying at least one image of the one or more images to be included in a subset of images, and 

wherein the identifying is based on the 
user rating attribute of the at least one image and on at least one image 
parameter of the at least one image. 

A method comprising:
 obtaining, at one or more processor, one or more parameters of a camera apparatus; and 

determining, at one or more processor, one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and an image repository, 

wherein using the image repository comprises using one or more images of the image repository, the one or more images having one or more image parameters associated with the one or more images, and 

wherein the determining further comprises using at least one image parameter and at least one parameter of the one or more parameters of the camera apparatus.


7.  The method of claim 1, wherein the one or more settings of the camera apparatus comprise one or more of a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, or an aperture size.
9. The method of claim 1, wherein the one or more settings of the camera apparatus comprise one or more of the following selected from the group consisting of: a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, or an aperture size.

8.  The method of claim 1, wherein the one or more parameters of the camera apparatus comprise one or more of a camera brand, a camera model, an image resolution, a pixel size, a geographical location, a lighting condition, a weather condition, a date parameter, a time parameter, a camera orientation parameter, a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, or an aperture size. 

The method of claim 1, wherein the one or more parameters of the camera apparatus comprise one or more of the following selected from the group consisting of: a camera brand, a camera model, an image resolution, a pixel size, a geographical location, a lighting condition, a weather condition, a date parameter, a time parameter, a camera orientation parameter, a focal length, a shutter speed, CN920150068US03Page 32 of 37an exposure time, a color balance, a flash setting, a light sensitivity setting, or an aperture size.

The method of claim 1, wherein the image repository is provided as a service in a cloud environment. 

11. The method of claim 1, wherein the image repository is provided as a service in a cloud environment.




13.  A computer program product comprising: 
a computer readable storage medium readable by one or more processing circuits and storing instructions for execution by one or more processors for performing a method comprising: 

obtaining one or more parameters of a camera apparatus;  and determining one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and one or more images of an image repository, the one or more images having one or more images parameters associated with the one or more 
images,

 wherein the determining comprises identifying a correspondence between 
at least one image parameter and at least one parameter of the one or more 
parameters of the camera apparatus, and 

wherein the one or more images have 
respective user rating attributes provided by one or more users of the image repository, 

wherein the using the one or more images of the image repository comprises identifying at least one image of the one or more images to be included in a subset of images, and 

wherein the identifying is based on the 
user rating attribute of the at least one image and on at least one image 
parameter of the at least one image. 

A computer program product comprising: 
a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: 

obtaining one or more parameters of a camera apparatus; and determining one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and an image repository, 
wherein using the image repository comprises using one or more images of the image repository, the one or more images having one or more image parameters associated with the one or more images, and 

wherein the determining further comprises using at least one image parameter and at least one parameter of the one or more parameters of the camera apparatus.

    17.  The computer program product of claim 14, wherein the one or more settings of the camera apparatus comprise a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, and an aperture size. 


16. The computer program product of claim 12, wherein the one or more settings of the camera apparatus comprise each of a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, or an aperture size.
18.  The computer program product of claim 14, wherein the one or more parameters of the camera apparatus comprise a camera brand, a camera model, an image resolution, a pixel size, a geographical location, a lighting condition, a weather condition, a date parameter, a time parameter, a camera orientation parameter, a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, and an aperture size. 

17. The computer program product of claim 12, wherein the one or more parameters of the camera apparatus comprise each of a camera brand, a camera model, an image resolution, a pixel size, a geographical location, a lighting condition, a weather condition, a date parameter, a time parameter, a camera CN920150068US03Page 34 of 37orientation parameter, a focal length, a shutter speed, an exposure time, a color balance, a flash setting, a light sensitivity setting, or an aperture size.




20.  A system comprising: 
a memory;  one or more processors in 
communication with the memory;  program instructions executable by the one or more processors via the memory to perform a method comprising;  

obtaining one or more parameters of a camera apparatus;  and 

determining one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and one or more images of an image repository, the one or more images having one or more image parameters associated with the one or more images, 

wherein the determining comprises identifying a correspondence between at least one image parameter and at least one parameter of the one or more parameters of 
the camera apparatus, and 

wherein the one or more images have respective user rating attributes provided by one or more users of the image repository, 

wherein the using the one or more images of the image repository comprises identifying at least one image of the one or more images to be included in a subset of images, and 

wherein the identifying is based on the user rating attribute of the at least one image and on at least one image parameter of the at least one image.
A system comprising: 
a memory; one or more processors in communication with the memory;  CN920150068US03Page 35 of 37program instructions executable by the one or more processors via the memory to perform a method comprising: 

obtaining one or more parameters of a camera apparatus; and 

determining one or more settings for the camera apparatus using the one or more parameters of the camera apparatus and one or more images of an image repository, the one or more images having one or more image parameters associated with the one or more images, 

wherein the one or more images have respective user rating attributes provided by one or more users of the image repository, 

wherein the using the one or more images of the image repository comprises identifying at least one image of the one or more images to be included in a subset of images, and 

wherein the identifying is based on the user rating attribute of the at least one image.



20. The system of claim 19, wherein the identifying is based on the user rating attribute of the at least one image and on at least one image parameter of the at least one image.





	In conclusion, claims 1 – 20 of the instant application 16/778672 are rejected under nonstatutory obviousness-type double patenting in view of claims 1 – 20 of parent patent US 10,609,277 B2 and on the references cited (Ishii (US 7,986,344 B1) and Kaneko (US 2008/0028298 A1), and they are anticipated and fully encompassed by claims 1 – 20 of 


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to the current application,
1. J. Carey, US 2017/0270682 A1 – it teaches a method of configuring a computing device in a network of remote devices, comprising: transferring the configuration data of an existing computing device to a plurality of remote devices, wherein the configuration data is apportioned among at least two of the plurality of remote devices such that each of the at least two of the plurality of remote devices stores a portion of the configuration data that is less than all of the configuration data; identifying, by a computing device to be configured, which of the at least two of the plurality of remote devices has stored therein configuration data; and transferring the stored configuration data portions from each of the identified remote devices to the computing device to be configured.
2. J. Carey, US 10,349,012 B2 – it teaches a system for storing configuration data, comprising a processor; and a memory coupled to the processor and having instructions stored thereon that, when executed by the processor, cause the processor to: determine a number of available remote storage units, which are available by way of a communication network, wherein the remote storage units include at least one surveillance camera, compare the number of available remote storage units to a predefined number of remote storage units; and based on a result of the comparing, store, 
3. M. Meisser et al., US 9,798,933 B1 – it teaches a computer implemented method, comprising extracting one or more portions from a first video stream of a first physical environment;  transmitting first captured video data via a first communication link to one or more electronic display devices disposed within a second physical environment that is remote from the first physical environment, wherein the first captured video data includes or is derived from the one or more extracted portions and the first captured video data includes a first preview portion that includes at least a first portion of a frame of the first video stream, and a second preview portion that includes at least a second portion of the first frame of the first video stream, wherein the first preview portion and the second preview portion are views of separate areas of the first physical environment;  and transmitting a second video stream of a second field of view of the first physical environment to at least one of the one or more electronic display devices disposed within the second physical environment via a second communication link, wherein the second video stream is generated in response to a selection of the first preview portion of the first captured video data made by a user located in the second physical environment, and the first communication link and the second communication link each form at least part of a different communication path formed between the first physical environment and the second physical environment. 


6. J. McIntire t al., US 2007/0250901 A1 – it teaches a system for distributing an annotated media stream provided by a user, comprising: means for distributing the annotated media stream to a viewer, the annotated media stream comprising at least one item of supplemental content mapped to at least a portion of a media stream to produce the annotated media stream; and means for collecting a commission when the annotated media stream is viewed by the viewer commission when the annotated media stream is viewed by a viewer.
7. S. Chang et al., US 2004/0125877 A1 – it teaches a method for indexing and summarizing digital video content, comprising the steps of: a) receiving digital video content; b) automatically parsing digital video content into one or more fundamental semantic units based on a set of predetermined domain-specific cues; c) determining corresponding attributes for each of said fundamental semantic units to provide indexing information for said fundamental semantic units; and d) arranging one or more of said fundamental semantic units with one or more of said corresponding attributes for display 
8. A. Weksler et al., US 2016/0142625 A1 – it teaches a method, comprising collecting image information for a scene in a field of view with a camera; obtaining a candidate attribute of interest (AOI) associated with the image information; identifying a reference AOI associated with a reference image corresponding to the image information; determining an AOI adjustment indicative of a change in the candidate AOI in order to align the candidate AOI with the reference AOI; and outputting the AOI adjustment and, further comprising collecting scene designation data uniquely identifying the scene, the reference AOI identified based on the scene designation data, wherein the scene designation data constitutes metadata collected by the mobile device and saved with the image information, and wherein the scene designation data comprises at least one of location data, date and time data, or landmark identification data.


Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.

/MARLY S CAMARGO/Primary Examiner , Art Unit 2697